
	
		I
		112th CONGRESS
		1st Session
		H. R. 1340
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Young of Florida
			 (for himself and Mr. Bilirakis)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Safe Drinking Water Act with respect to
		  consumer confidence reports by community water systems.
	
	
		1.Short titleThis Act may be cited as the
			 End Unnecessary Costs Caused by Report
			 Mailing Act of 2011.
		2.Consumer
			 confidence reports by community water systems
			(a)Method of
			 delivering reportSubparagraph (A) of section 1414(c)(4) of
			 the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(4)) is amended—
				(1)in subparagraph
			 (A), by striking The Administrator, in consultation and
			 inserting the following:
					
						(i)In
				generalThe Administrator, in
				consultation
						;
				(2)by striking
			 to mail to each customer and inserting to provide in
			 accordance with the mailing requirement of clause (ii) or (iii), as applicable,
			 to each customer; and
				(3)by adding at the
			 end the following:
					
						(ii)Mailing
				requirement in case of violation of MCLIn the case of a community water system for
				which there has been a violation of the maximum contaminant level for any
				regulated contaminant during the year concerned, the regulations under clause
				(i) shall require each report to be mailed.
						(iii)Mailing
				requirement absent any violation of MCLIn the case of a
				community water system for which there was no such violation during the year
				concerned, the regulations under clause (i) shall require the system to comply
				with one of the following (to be selected by the system):
							(I)Mail each
				report.
							(II)Make each report available on the system’s
				Web site and, upon request, by mail and provide notice in plain language
				(either by using customized message space on the customer’s bill or by
				enclosing a flier within the customer’s bill) that—
								(aa)the system’s water has remained in
				compliance with the maximum contaminant level for each regulated contaminant
				during the year concerned; and
								(bb)a
				consumer confidence report is available on the system’s Web site and, upon
				request, by mail.
								(iv)Relation to
				other provisionsFor purposes of subparagraphs (C) and (D),
				references to the mailing requirement of this subparagraph refer to the
				requirements of clauses (ii) and
				(iii).
						.
				(b)Content of
			 reportClause (iii) of
			 section 1414(c)(4)(B) of the Safe Drinking Water Act (42 U.S.C.
			 300g–3(c)(4)(B)) is amended by striking (IV) for any regulated
			 and all that follows through the period at the end of the clause and inserting
			 (IV) for any regulated contaminant in such water system for which there
			 has been a violation of the maximum contaminant level during the year
			 concerned, the brief statement in plain language regarding the health concerns
			 that resulted in regulation of such contaminant (as provided by the
			 Administrator in regulations under subparagraph (A)), a description in plain
			 language of the specific contaminant measurements which caused the violation
			 and the possible effects on health and welfare, a description in plain language
			 of the actions being taken to correct the violation so as to be in compliance
			 with this Act, and a statement of the date by which compliance will be
			 attained..
			(c)Application;
			 administrative actionsThe amendments made by this section apply
			 beginning on the day that is 90 days after the date of the enactment of this
			 Act. Not later than such day, the Administrator of the Environmental Protection
			 Agency shall promulgate revised regulations and take such other actions as may
			 be necessary to carry out the amendments made by this section.
			
